PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/776,918
Filing Date: 17 May 2018
Appellant(s): JENSEN et al.



__________________
Raymond Y. Mah
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed November 11th, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

Appellant argues: (see p. 11 bottom, claim 1) “However, Irrera does not in fact teach claim features i) and ii)… each of which require terminals associated with a first action being reclassified as being associated with a second action.” (see p. 4 top) “if re-classified… to re-classify … the Office Action then contradictorily alleges that Rosen and Chang are used to teach the reclassification.” (see p. 4 bottom) “… is clearly not a clear articulation of the reason(s) why the claimed invention would have been obvious or some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.”
Examiner’s response: The limitation before the features i) and ii) explains the scope of those features “wherein the step of re-classifying the first subset of terminals (Rosen) classified as being associated with the first action as being associated with the second action (Chang) includes: i) predicting… and ii) selecting (Irrera)” The claim requires the step for re-classifying includes i) predicting a success value and ii) selecting some terminals for re-classifying. That is, the re-classification in the features i) and ii) is required to be the same re-classification as taught by Rosen and Chang. Therefore, using Rosen and Chang to teach the re-classification step in the features i) and ii) is required by the claim.  
In the features i) and ii) (the last two limitations of claim 1) the only elements that are not taught by Rosen and Chang are predicting the success value and selecting the terminals. As explained in the concept of re-classifying. Therefore, a PHOSITA would find it reasonable and obvious to combine Rosen, Chang and Irrera to teach the claimed invention.

Appellant argues: (see p. 14 top, claim 1): “There is no teaching or suggestion of Irrera's cut-off point (the alleged likelihood of success value) being predicted for each terminal classified as being associated with the first action if re- classified as being associated with the second action.”
Examiner’s response: (1) the examiner relies on, as cited in the previous 103 rejection, (Rosen Col. 4 ln. 60 and Chang [0047], [0048], [0050], [0101], [0102]), Rosen and Chang to teach the reclassification feature (“for each terminal classified as being associated with the first action if re-classified as being associated with the second action”). Further, the whole solution of Irrera teaches how to find residual faults using failure prediction algorithm (i.e. to find the terminals misclassified / escaped from the previous level, for example, false positives), and therefore are combined here with Rosen and Chang to teach re-classifying those misclassified terminals. 
(2) Regarding the Irrera’s cut-off point being predicted for reclassification, based on sepc. [0047]-[0049] (US20180343171A1), the performance criteria (the likelihood of success value) aiming to find a subset of lines for reclassification is defined by the AF (accuracy) and SF (sensitivity), and the performance criteria is applied to each line to assess the reclassification step. 
In Irrera (p. 91 E. Metrics) “we introduce the most used metrics [performance criteria, which can be ROC] in the context of failure prediction assessment… Three families of metrics can be used for analyzing the failure prediction algorithms [corresponds to the reclassification step]… More metrics can be defined by combining the four cases in a different manner (e.g. sensitivity, accuracy, F-Measure)… ” 

Appellant argues: (see p. 14 middle, claim 1): “there is no teaching or suggestion in Irrera of selecting a first subset of terminals to re-classify as being associated with a second action based on Irrera's cut of/point”
Examiner’s response: (1) As mentioned above, the details of the re-classification is taught by Rosen and Chang. Further, the whole solution of Irrera teaches how to find residual faults using failure prediction algorithm (i.e. to find the terminals misclassified / escaped from the previous level, for example, false positives), and therefore are combined here with Rosen and Chang to teach re-classifying those misclassified terminals. 
(2) Regarding selecting a subset of data based on Irrera's cut off point, according to sepc. [0048] (US20180343171A1) “If pF(TF,i) is true then the candidate modification to the algorithm is accepted… Conversely, if pF(TF,i) is false, then the candidate modification is rejected,” how the appellant determines if a line is selected in the subset for reclassification is based on pF, which is defined by the AF (accuracy) and SF (sensitivity). 
Irrera teaches labeling (failure/no failure information) each of the data sample used by the prediction algorithms, and determining if the data sample is a failure or non-failure based on a decision threshold, which can be ROC’s cut-off point. (p. 91 left col. “if the output is above (or below) the threshold, a failure (or no failure) is predicted”) 

Appellant argues: (see p. 14 middle, claim 1): “Specifically cited pages 89-90 of Irrera merely disclose organizing collected data and building a data set from the collected data. It has nothing to do with re-classification…”
Examiner’s response: Those collected data are used by the failure prediction algorithms, which corresponds to the reclassification step.

Appellant argues: (see p. 16 bottom, claim 1): “However, these classifications in Rosen do not disclose or suggest the ‘first actions’ and ‘second actions’ of claim 1. As noted above, claim 1 requires applying the first/second action to each terminal in the multi-terminal computing system, so these first and second actions must be something that may be applied to a terminal of a multi-terminal computing system and be applied on a terminal-by-terminal basis. As opposed to the output of the algorithm classifying each terminal with either the first action or second action, and then applying the first or second action to each terminal according to its classification, the classifications of Rosen may not be applied to terminals - they are merely outcomes of a previous loop test…”
Examiner’s response: In this limitation, given broadest reasonable interpretation, the claim language is “applying an algorithm” to data to classify the terminals to two sets. One set is associated with the first action, and the other set is associated with the second action. This limitation doesn’t require applying the first or second action. The “applying first/second action” feature is after the re-classifying step (originally the last limitation in the claim 1 (claim 02/25/2020 or 05/17/2018)), and the examiner relies on Chang to teach that feature. In sum, Rosen teaches “classifying each terminals” in this limitation, and Rosen in view of Chang teaches “applying first or second action.” Therefore, Rosen and Change teach the claimed invention.
Rosen does teaches applying classification to terminals. (See Rosen claim 1, “… thereafter applying test data on a line [terminals] in the telecommunication network… to the dependability Specifically, after the classification models are selected, applying those models (for classification) on lines (terminals) to get more data for further processing. Therefore, Rosen’s models / classifications are applied to terminals. 

Appellant argues: (see p. 17 bottom, claim 1): “The Office Action (page 4) improperly extracts a single word ‘re-classifying’ from this step of claim 1 and asserts that it is disclosed in one prior art document (Rosen), and that the remainder of the step, ‘a first subset of terminals classified as being associated with the first action as being associated with the second action’ is disclosed in another prior art document (Chang).”
Examiner’s response: Rosen teaches multistage process including the “classify” feature with a classification model, and the “re-classify” feature with a dependability model. Because Rosen uses a dependability model to re-classify, which is not similar to the claimed invention, the examiner combined it with Chang that uses the pre-failure interval “PF,” which is based on detection rate and false-alarm rate and similar concepts to the claimed invention. That is, the method of how to re-classify is taught by Chang. Both of the prior arts teach part of the claimed invention and are analogous art as being directed to the same field of endeavor, therefore they are combined here to teach the whole limitation. 

Appellant argues: (see p. 18 top, claim 1): “there is no ‘re-classifying’ in step 70 of Rosen, as asserted by the Office Action (page 4). This step merely relates to ‘classifying the test data with the classification model associated with the selected dependability model’. In more detail, the system uses the dependability model to indicate the highest dependability for the unlabeled example. The most dependable classification model, that is the classification model associated with the dependability model indicating the highest dependability for the unlabeled example, is chosen (see paragraph bridging 
Examiner’s response: In Rosen col. 4 line 48, “The next step 20 of the process involves identifying examples of the training which are most likely misclassified (mislabeled) and then applying expert knowledge or machine learning techniques to correctly label… step 30, builds a classification model for each subset of the training data.” and as cited in the last Office Action, “At step 40 a plurality of dependability models are constructed. At this step a decision-tree induction processing method is employed to construct a dependability model for each existing classification model. The dependability model predicts whether a classification model can be depended on to correctly classify a given unlabeled example.” Also, “At step 60 the dependability model indicating the highest dependability for the unlabeled example is selected.” The unlabeled (misclassified) example is first classified in the step 30 using a classification model, and then a dependability model is constructed and selected to correctly re-classify the unlabeled example. There are two stages of classification models (i.e. a classification model and a dependability model) that are used to classify the unlabeled example model, instead of single classification model (see Rosen col. 5 line 8). Accordingly, Rosen teaches multistage process (see Rosen Col. 3 line 19) that includes the “classify” feature with a classification model, and the “re-classify” feature with a dependability model.

Appellant argues: (see p. 18 middle, claim 1): “in case the Examiner is interpreting Rosen to mean that there are a plurality of classification models each producing a particular classification (e.g. a first classification model classifying a test as ‘premises-fault’ and a second classification model classifying the test as ‘network-fault’), and the second classification model is chosen as it has a higher dependability value, that does not constitute ‘re-classifying’. The output is still the same as the output of the chosen classification model.”
Examiner’s response: The example can be a first classification model classifying a test as ‘tested-ok’ and a second classification model classifying the test as ‘network-fault’, and the second classification model is chosen as it has a higher dependability value. The output is ‘network-fault’ that is different from the perspective of the first classification model (i.e. ‘tested-ok’). This explanation can also be applied to the Appellant’s example: the output is ‘network-fault,’ which is different from the perspective of the first classification model (i.e. ‘premises-fault’).  
Further, because Rosen teaches multistage classification, there are other analysis that also shows the test of multiple stages. See Rosen Col. 10 and 11. For example, (Rosen Col. 10 line 20) “IF class-label = tested-ok and some resistance condition on the loop measures < 20K Ohms THEN reject this record,” where the second test corrects the mislabeled example from ‘tested-ok’ to some other labels. This outcome is not the same as the outcome of using only one classification model. The examiner relies on the classification model and its dependability to teach the feature because it is the decision tree algorithm and therefore the most relevant process to teach the claimed invention. 

Appellant argues: (see p. 18 bottom, claim 1): “However, this alleged mapping doesn't make sense without the leading word, ‘re-classify’. The Examiner's alleged rationale does not consider the full step as a whole.”
Examiner’s response: Rosen teaches multistage process including the “classify” feature with a classification model, and the “re-classify” feature with a dependability model. Because Rosen uses a dependability model to re-classify, which is not similar to the claimed invention, the examiner combined it with Chang that uses the pre-failure interval “PF,” which is based on detection rate and false-alarm rate and similar concepts to the claimed invention. That is, the method of how to re-classify is taught by Chang. Both of the prior arts teach part of the claimed invention and are analogous art as being directed to the same field of endeavor, therefore they are combined here to teach the whole limitation.

Appellant argues: (see p. 19 middle, claim 1): “However, there is no disclosure or suggestion that there is a re-classification of an object from one state (normal or failure) to another state. The Office Action (page 5) alleges ‘Suspicious objects are re - classified with a higher sampling rate to be associated with normal or failure state. A first subset of terminals are objects (with a higher likelihood of success value in dependent claim 3) misclassified as normal state in the previous classification model, but now re-classified as failure state.)’. Appellant respectfully disagrees with this allegation. The step of adjusting the sampling rate on the suspicious object does not mean that the suspicious object is re-classified from normal to failure or from failure to normal. There is no teaching in Chang that discloses or suggests this.”
Examiner’s response: As explained above, the examiner relies on Rosen to teach two stages of classification (i.e. classify and re-classify), and relies on Chang to teach how to re-classify (i.e. the method to re-classify), and applying the first or second action. 
In particular, Chang teaches how to re-classify (i.e. the method to re-classify, the method to change the states of the objects) by providing the pre-failure interval “PF,” instead of using the dependability model in Rosen. Chang provides the tunable solution PF. (Chang [0082], “Referring to FIG. 7, a failure prediction model adaptation is shown and explained in accordance with the present principle… Consider time intervals 710 and 712 for label 1 702 and label 2 704”). In Fig. 7, some of the pre-failure objects are classified from pre-failure in label 1 to normal in label 2 in different time intervals, as a result of adjusting the pre-failure interval. For example, Chang uses three states (e.g. (assume 6 objects) normal (O1, O2), pre-failure (O3, O4), or failure (O5)), and the pre-failure objects can be grouped in the failure state. Because there are only two states in the claimed invention, so the example now is normal (O1, O2) and failure (O3, O4, O5). After applying the tunable PF, they can be re-classified 
Appellant argues: (see p. 19 bottom, claim 1): “Instead, Chang discloses in paragraphs [0101]-[0102], ‘In block 908, the adaptive sampling rate is increased on the suspicious object. In block 910, a state of the object is classified.’ Accordingly, the classification step occurs after the sampling rate adjustment so the object has not even been assigned a classification prior to the classification step - and therefore cannot be re-classified.”
Examiner’s response: As explained above, the examiner relies on Rosen to teach two stages of classification (i.e. classify and re-classify), and relies on Chang to teach how to re-classify (i.e. the method to re-classify), and applying the first or second action. Therefore, the re-classification has been made in Rosen. 

Appellant argues: (see p. 20 top, claim 1): “if the Examiner is arguing that the object may be re-classified from a classification that was made in a previous iteration, then this re-classification is not occurring… ”
Examiner’s response: As explained above, the examiner relies on Rosen to teach two stages of classification (i.e. classify and re-classify), and relies on Chang to teach how to re-classify (i.e. the method to re-classify), and applying the first or second action. Therefore, the re-classification has been made in Rosen (i.e. every sample needs to be tested with two-stage classification to get the final outcome to be associated with first or second action) and therefore occurs before applying first action or second action.

Appellant argues: (see p. 20 bottom, claim 1): “The Written Opinion issued on 06/22/2017 and the International Preliminary Report… cite Chang and other references and state that claim 2… meets the requirements of novelty (N) and inventive step (IS).”
Examiner’s response: USPTO and PCT use different statutory and regulatory requirements to examine applications, therefore those inventive steps are not applicable to overcome the rejections. Further, the previous rejection for claim 2 (features i) and ii) in the current claim 1, i.e. the last two limitations in the claim 1) is rejected over the combination of Rosen, Chang and Irrera. The main prior art being used to teach the features i) and ii) is Irrera, and Rosen and Irrera are not references from the Written Opinion and the Report. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
Conferees:
/RYAN M STIGLIC/
Primary Examiner

 /KAKALI CHAKI/ Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        



                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.